 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUDOLPH LUCERO,                                  Case No. 1:19-cv-00829-AWI-JDP
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION THAT COURT
13           v.                                        DISMISS PETITION FOR WRIT OF
                                                       HABEAS CORPUS
14    G. PUENTES,
                                                       (ECF No. 8)
15                      Respondent.
                                                       ORDER DIRECTING CLERK OF COURT TO
16                                                     CLOSE CASE
17
            Petitioner Rudolph Lucero, a federal prisoner without counsel, seeks a writ of habeas
18
     corpus under 28 U.S.C. § 2241. ECF No. 1. The matter was referred to a United States
19
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On November 8, 2019, the Magistrate Judge entered findings and recommendations that
21
     that the Court dismiss the petition for writ of habeas corpus. (ECF No. 8.) The parties were
22
     provided an opportunity to file objections to the findings and recommendations within fourteen
23
     days. No objections were filed.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
25
     Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     Court finds the findings and recommendations to be supported by the record and proper analysis.
27
     ///
28
                                                      1
 1         Accordingly, THE COURT HEREBY ORDERS that:

 2         1.    The findings and recommendations issued by the Magistrate Judge on November

 3               8, 2019, (ECF No. 8), are ADOPTED in full;

 4         2.    The petition for writ of habeas corpus, (ECF No. 1), is dismissed; and

 5         3.    The Clerk of the Court is directed to CLOSE this case.

 6
     IT IS SO ORDERED.
 7

 8   Dated: March 30, 2020
                                             SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
